Citation Nr: 0304861	
Decision Date: 03/14/03    Archive Date: 03/24/03

DOCKET NO.  00-16 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for heart disease.  

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include schizophrenia.  

(The issue of basic entitlement to nonservice-connected 
pension benefits will be the subject of an another decision.)  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The veteran served on active duty from August 31, 1970 to 
October 28, 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2000 determinations of the North 
Little Rock, Arkansas, Department of Veterans Affairs (VA) 
Regional Office (RO), which determined that the veteran did 
not have the qualifying active service to be eligible for 
nonservice-connected disability pension and denied service 
connection for heart disease and paranoid schizophrenia.  

The claims were remanded in May 2001, for further 
development.  

The issue of basic entitlement to nonservice-connected 
pension will be the subject of another Board decision.  


FINDINGS OF FACT

1.  There is no acquired psychiatric disorder, including 
schizophrenia due to or aggravated by the appellant's short 
period of active duty.  

2.  The appellant has normal cardiac function.  

3.  The appellant's mild cardiac congenital defects (Noonan 
syndrome) is not superimposed by any disease or disorder and 
not aggravated by military service.  


CONCLUSIONS OF LAW

1.  An acquired psychiatric disability, to include 
schizophrenia, was not incurred in or aggravated by active 
service, nor may schizophrenia be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1113, 1131, 
5102, 5103, 5103A, and 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2002).

2.  Noonan syndrome is not a disease or injury within the 
meaning of applicable law or regulations providing 
compensation benefits.  38 C.F.R. § 3.303(c) (2002); 
VAOPGCPREC 82-90 (1990).  

3.  Heart disease was not incurred in or aggravated by active 
service, nor may heart disease be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1113, 1131, 
5102, 5103, 5103A, and 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection 

The appellant maintains, in essence, that service connection 
is warranted for heart disease or an acquired psychiatric 
disorder, to include schizophrenia, based on incurrence or 
aggravation.  He asserts that his heart disease was 
aggravated during his short period of active duty.  He also 
maintains that he has a psychiatric disorder due to his 
active service.  

Under pertinent criteria, in order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if preexisting active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131.

Congenital or developmental defects are not considered to be 
diseases or injuries within the meaning of applicable 
legislation providing VA disability compensation benefits. 38 
C.F.R. § 3.303(c).

A congenital or developmental defect subject to superimposed 
disease or injury which occurred during service may be 
considered for service connection.  See VAOPGCPREC 82- 90 
(1990).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or the 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles, 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. 1153; 38 C.F.R. 3.306(b).  

In addition, a number of chronic conditions, including 
schizophrenia and heart disease, may be presumed to be 
service connected if demonstrated to a compensable degree 
within one year following separation from active, continuous 
service of 90 days or more. 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Service medical records show no findings, treatment or 
diagnosis of an acquired psychiatric disorder, or 
schizophrenia.  

While in service, an August 1970, x-ray report showed the 
veteran's heart was within normal limits.  In September 1970, 
he complained of chest pains with a past history of chest 
pains and shortness of breath while running.  His heart was 
not enlarged.  Three days later, the examiner indicated that 
the appellant had low-set ears, webbed neck, pigeon breast, 
and hyperextensibility of the joints, suggesting chromosome 
abnormality.  A physical profile of record in September 1970 
was of note.  It showed he had mental retardation and 
multiple congenital defects.  All training was suspended.  In 
October 1970, he went before a Medical Evaluation Board, in 
his second week of basic training, because of poor 
performance and complaints of chest pains with shortness of 
breath on running.  He had a Grade I to II/VI early systolic 
ejection murmur, best heard at the apex.  The examiners found 
that the appellant did not meet Induction Standards as 
prescribed and suggested consideration for separation.  In 
October 1970, he was medically discharged from service; the 
justification was that he did not meet the induction 
requirements at the time of his induction.  

After service, in November 1999, the appellant was 
hospitalized by VA.  His chief complaint was that his "blood 
pressure was so low."  He had a significant past medical 
history of chronic obstructive pulmonary disease, emphysema, 
and myocardial infarction several years ago.  An EKG of 
August 1999 showed an old interior and anterior infarct 
without acute changes. His social history while hospitalized 
revealed that he was a heavy smoker with a 60-70 day pack 
history.  He had a history of heavy alcohol abuse, but at the 
time of hospitalization, he stated that he only drank one to 
two six packs per month.  He was positive for anxiety and 
questionable depression.  He was on Celexa.  An appointment 
was also scheduled with mental health to followup with 
psychiatric issues.  

VA outpatient treatment records of December 1999 to June 2001 
were associated with the claims folder.  The appellant had no 
history of hypertension but did have a history of myocardial 
infarction.  A January 2000 report from the mental hygiene 
clinic indicated that the appellant had no psychiatric 
treatment prior to service.  He related that he was told in 
service that he had schizophrenia.  The diagnosis at the time 
of the examination was depression, secondary to medical 
condition.  His global assessment of functioning was 45.  A 
June 2001 EKG showed a possible inferior infarct.  In 
June 2001, his medical history reflected a finding of 
depression.  

In June 2001, a letter was received from the appellant's high 
school physical education teacher in support of the 
appellant's claim.  He related that he was the appellant's 
physical education teacher from 1968 to 1970.  He stated that 
he did not observe the appellant with any physical problems, 
to include chest pains or shortness of breath, during the 
course of physical education.  Attached was a report card 
which showed the appellant received a B- and D- for his 
physical education grades prior to service.

Pursuant to the Board's May 2001 remand, the appellant 
underwent a VA cardiology examination.  Concerning the 
veteran's history, it was noted that he was on active duty 
from August through October 1970 and received a medical 
discharge.  He passed out during basic training.  He went to 
the hospital and was identified as having multiple congenital 
defects and was discharged from service.  After service, he 
continued to complain of chest pains and palpitations ever 
since.  He related he had a stroke two years prior to the 
examination and was told the blot clot came from his heart.  
The stroke affected his night vision and balance, he could 
not bend over or raise up, and he noted he passes out.  He 
stated that prior to service, he was able to play football, 
and at the time of the examination, he related that he is no 
longer able to play.  

The veteran stated that he currently had dyspnea on exertion 
with walking 100 feet.  He noted that he smokes cigarettes 
with a 40 pack year history.  His family history was negative 
for coronary disease.  Physical examination revealed that the 
appellant had distinctive facial features which appeared 
elfin, included low-set ears, webbed neck, and low hairline.  
His blood pressure was 110/60, sitting; 115/70, standing; and 
102/80 on prolonged standing with no symptoms.  There was no 
evidence of orthostatic hypotension. His chest examination 
showed scoliosis of the spine, consistent with pigeon chest.  

Cardiac examination revealed no jugular venous distension.  
His rhythm was regular at 70.  His first and second heart 
sounds were of normal quality and intensity.  There was no 
S3, S4 or murmur heard.  The precordium showed no abnormal 
pulsations.  Carotids were 2+ and equal without bruit.  The 
abdomen was flat with no aortic enlargement or bruits.  
Extremities showed no clubbing, cyanosis, or edema.  

Review of his medical records showed pulmonary function 
studies were done in December 2001 showing a mild obstructive 
ventilatory defect with a FEV1/FVC ratio of 63%.  Chest x-
rays were consistent with chronic obstructive pulmonary 
disease (COPD). The heart size was normal.  He underwent 
thallium testing and it showed no evidence of ischemia.  EKG 
showed normal sinus rhythm with left anterior hemiblock.  
Echocardiogram showed normal chamber size with a normal 
ejection fraction of 70 percent.  There was no mention of 
pulmonary hypertension, atrioseptal defect, or hypertrophic 
cardiomyopathy.  

The examiner's review of the claims folder showed that the 
appellant was found to have multiple congenital defects.  His 
chest x-rays were normal and cardiac examination was 
otherwise normal.  The medical board determined that the 
appellant did not meet induction standards and his 
abnormalities existed prior to service and were not service 
aggravated.  The examiner stated that the appellant had a 
complex of congenital abnormalities consistent with Noonan 
syndrome.  He had normal cardiac examination and normal 
cardiac function.  Several mild congenital cardiac defects 
were present including an interatrial septal redundancy, 
basal septal hypertrophy, and redundant anterior mitral valve 
leaflet with a mild prolapse.  These defects were described 
as mild and were likely to be congenital and associated with 
Noonan syndrome.  They were not of sufficient severity to 
cause symptomatology.  His symptoms of shortness of breath 
and chest pain were likely related to musculoskeletal 
deformities associated with his congenital defect and to his 
underlying pulmonary disease.  His complex of congenital 
defects including the cardiac defects were present prior his 
induction into service and these congenital defects were not 
acquired conditions, there was no evidence that these defects 
were aggravated by military service nor were they subjected 
to any superimposed disease or disability.  



II.  Psychiatric disorder, including schizophrenia

In this case, there are no findings, treatment, or diagnosis 
of any psychiatric disorder, including schizophrenia, 
documented in service.  The first time a psychiatric disorder 
is noted in the appellant's medical records is many years 
later in January 2000, when the appellant is seen in the VA 
mental health clinic and diagnosed with depression, secondary 
to medical condition.  There is no evidence of schizophrenia, 
and only the appellant has indicated that he has 
schizophrenia.  It is well established that lay persons 
cannot provide testimony when an expert opinion is required.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Finally, if the appellant had schizophrenia diagnosed to a 
degree of 10 percent or more within one year of separation 
from service of 90 days or more, he may warrant service 
connection for that disorder.  Unfortunately, the appellant 
did not serve 90 days or more of active service.  In 
addition, he did not manifest schizophrenia in service or 
after service.  Based on the foregoing, service connection is 
not warranted for an acquired psychiatric disorder, to 
include schizophrenia.  

III.  Heart disease

As for the appellant's claim for heart disease, it is clear 
that he was diagnosed with a chromosome abnormality in 
service.  During service, the diagnoses did not include heart 
disease.  Congenital defects are not diseases within the 
meaning of applicable legislation.  38 C.F.R. § 3.303(c).  

After service, the medical evidence revealed that the 
appellant's chromosome abnormality was associated with Noonan 
syndrome.  Although an EKG has shown possible infarct, his 
most recent VA examination in January 2002, showed normal 
cardiac function and normal cardiac examination.  Although it 
was noted that he had several mild congenital and cardiac 
defects present, it was also noted that they were not of 
sufficient severity to cause symptomatology.  It was also 
stated that these cardiac defects were present at his 
induction, were not aggravated by service, and were not 
superimposed upon by any other disease or disability while in 
service.  


Finally, if the appellant had heart disease diagnosed to a 
degree of 10 percent or more within one year of separation 
from service of 90 days or more, he may warrant service 
connection for that disorder.  Unfortunately, as noted above, 
the appellant did not serve 90 days or more of active 
service.  Moreover, heart disease was not manifested during 
military service or within one year of service discharge.  
Based on the foregoing, service connection is not warranted 
for heart disease.  

IV.  VCAA Considerations

The Board has considered whether VA has met its duties under 
the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West Supp. 2002), which became effective on 
November 9, 2000.  The VCAA redefines VA's duty to assist, 
enhances the duty to notify claimants about information and 
evidence necessary to substantiate a claim, and eliminates 
the requirement that a claim be well grounded.  

The Board concludes that, in this case, VA has substantially 
complied with the duty to assist and the duty to notify 
provisions of the VCAA.  The RO notified the veteran of what 
was needed to complete his application, and what VA would do 
to assist him, by a letter in July 2001.  This notice from 
the RO informed the veteran of what assistance VA would 
provide, what was needed from him, and the time limits 
associated with his claim.  Various notices and 
communications -- such as the rating decision, statement of 
the case, and supplemental statement of the case -- have 
informed the veteran of the applicable laws and regulations 
needed to substantiate his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The veteran has also had the opportunity to testify at a 
hearing regarding his claim.  He declined.  The record does 
not indicate the presence of additional, pertinent records 
that have not been obtained.  Therefore, the Board finds that 
VA has complied with all obligations to inform the veteran of 
the applicable laws and regulations and with all duties to 
assist the veteran in the development of the issues discussed 
above.  Thus, a remand for further technical compliance with 
the provisions of the VCAA is not necessary.  



ORDER

Service connection for an acquired psychiatric disorder, to 
include schizophrenia, is denied.

Service connection for a heart disorder is denied.  



		
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

